United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3087
                                   ___________

Heidelberg Print Finance Americas,      *
Inc.,                                   *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Master Services, Inc.,                  * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 28, 2005
                                Filed: March 28, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this Chapter 11 voluntary bankruptcy case, Heidelberg Print Finance
Americas, Inc. (Heidelberg), appeals from an order of the district court1 affirming a
decision of the bankruptcy court2 confirming the reorganization plan filed by Master
Services, Inc. (debtor). For reversal, Heidelberg argues that the bankruptcy court

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      2
      The Honorable Arthur B. Federman, United States Bankruptcy Judge for the
Western District of Missouri.
failed to ensure that the requirements for confirmation had been met prior to
confirming debtor’s reorganization plan, and that the confirmation was improper. See
11 U.S.C. § 1129(a) (bankruptcy court shall confirm plan only if statutory
requirements are met). For the reasons stated below, we affirm.

      Following debtor’s filing of its reorganization plan in the bankruptcy court, a
hearing was scheduled for January 2004, and all creditors and parties in interest were
allowed an opportunity to submit objections and to vote on the plan. Heidelberg
timely objected to confirmation of the plan.

       A ballot report filed by debtor in January 2004 showed that no class of claims
had sufficiently voted to accept the plan. The hearing was continued to March 2004,
at which time debtor presented a revised ballot report showing that the class of
unsecured creditors now had sufficient votes in favor of the plan to carry the class.
No one, including Heidelberg, objected to the revised ballot report, and it was
accepted by the bankruptcy court. The bankruptcy court then overruled Heidelberg’s
objection to confirmation of the plan, indicating on the record that the applicable
legal requirements had been met because the class of unsecured creditors had
sufficiently voted in favor of the plan. The bankruptcy court filed an order summarily
confirming the plan.

      Heidelberg appealed to the district court. The district court held that
Heidelberg was barred from challenging the revised ballot report, having failed to
object to it at the March hearing. The district court then affirmed the bankruptcy
court’s confirmation of the reorganization plan.

        In this timely appeal, we review the bankruptcy court’s factual findings for
clear error, and its legal conclusions de novo. See Wegner v. Grunewaldt, 821 F.2d
1317, 1320 (8th Cir. 1987). We agree with the district court that Heidelberg waived
its right to challenge the revised ballot report by failing to object to the report at the

                                           -2-
March 2004 hearing. Cf. In re Varat Enters., Inc., 81 F.3d 1310, 1317 (4th Cir. 1996)
(party in interest’s failure to object to claim made on debtor’s assets prior to
confirmation of reorganization plan may operate as waiver barring same party from
asserting objection later). The revised ballot report established that an impaired class,
the unsecured creditors, had voted to accept the plan. Under section 1129(a),
confirmation of a plan is permissible if at least one impaired class has accepted the
plan, without insider voting or artificial creation of the impaired class accepting the
plan. See In re Windsor on the River Assocs., 7 F.3d 127, 130-32 (8th Cir. 1993)
(§ 1129(a)(10) permits plan confirmation where at least one impaired class has voted
to accept plan, provided impaired class accepting plan was not artificially
manufactured by debtor); In re Lumber Exch. Bldg. Ltd. P’ship, 968 F.2d 647, 648-50
(8th Cir. 1992) (same); see also 11 U.S.C. § 1129(a)(10) (if any class of claims is
impaired under plan, at least one impaired class must accept plan, without including
any acceptance by any insider).

       The bankruptcy court made findings to address each of subsections 1129(a)(1)
through (a)(13), except for (a)(8). (Bankr. Hr’g Tr. at 18-22.) For purposes of
subsection 1129(a)(10), the court specifically found that the plan had been accepted
by at least one class of claims, the unsecured creditors. (Id. at 19, 22). Upon review,
we hold that the bankruptcy court did not clearly err in its factual findings, and we
further hold that its findings satisfied the requirements for plan confirmation. See 11
U.S.C. § 1129(b)(1) (if all applicable requirements of § 1129(a) are met, except those
in § 1129(a)(8) (requiring that each class either accept the plan or not be impaired),
court shall confirm plan on request of proponent if plan does not discriminate
unfairly, and is fair and equitable, with respect to each class of claims or interests that
is impaired under plan and has not accepted it). Accordingly, we affirm.
                         ______________________________




                                           -3-